Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Fig. 3A) in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 (drawn to Species IV, Fig. 4B) and claim 19 (drawn to Species VI, Fig. 5B) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II-X claims, there being no allowable generic or linking claim. 

Claim Objections
Claim 15 is objected to because of the following informalities:  “gate layers of the gate layers” in line 9.  For the purpose of examination, it is being considered as “the gate layers”. Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “VERTICAL MEMORY DEVICES WITH SEGMENTED CHARGE STORAGE LAYERS”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1,3-4,6-8,11,15-16 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2018/0374860 A1 (“Goda”).

Regarding claim 1, Goda shows (Fig. 1) a semiconductor device, comprising: 

    PNG
    media_image1.png
    733
    914
    media_image1.png
    Greyscale

gate layers (20) stacked on a substrate (52) and spaced apart from each other in a first direction (vertical) perpendicular to an upper surface of the substrate; 
interlayer insulating layers (18) alternately stacked with the gate layers on the substrate; 
and channel structures (48+42+43+45) penetrating the gate layers and extending in the first direction, each of the channel structures including: 
first dielectric layers (42) on side surfaces of the gate layers, respectively, the first dielectric layers being spaced apart from each other in the first direction, 
electric charge storage layers (43) on side surfaces of the first dielectric layers, respectively, the electric charge storage layers being spaced apart from each other in the first direction, 
a second dielectric layer (45) extending perpendicularly to the substrate to conform to side surfaces of the electric charge storage layers, and 
a channel layer (48, para 27) extending perpendicularly to the substrate on a side surface of the second dielectric layer, wherein each of the first dielectric layers has a first maximum length (L1 as shown above) in the first direction, and 
each of the electric charge storage layers has a second maximum length (L2, shown above) greater than the first maximum length in the first direction.

Regarding claim 3, Goda shows (Fig. 1) wherein the second dielectric layer (45) contacts side surfaces of the interlayer insulating layers (18) between the gate layers (20) vertically adjacent to each other.

Regarding claim 4, Goda shows (Fig. 1) wherein the electric charge storage layers (43) are surrounded by the first dielectric layers (42) and the second dielectric layer (45).

Regarding claim 6, Goda shows (Fig. 1) wherein the first dielectric layers (42) are localized on the side surfaces of the gate layers (20), such that the first dielectric layers do not extend to side surfaces of the interlayer insulating layers (18).

Regarding claim 7, Goda shows (Fig. 1) wherein the side surfaces of the first dielectric layers (42) have rounded shapes curved toward the channel layer (48).

Regarding claim 8, Goda shows (Fig. 1) wherein the side surfaces of the electric charge storage layers (43) and the side surface of the second dielectric layer (45) have rounded shapes curved toward the channel layer.

Regarding claim 11, Goda shows (Fig. 1) wherein each of the gate layers (20) includes a gate electrode layer (28+30, para 14) and a third dielectric layer (32, para 16) surrounding the gate electrode layer.

Regarding claim 15, Goda shows (Fig. 1) a semiconductor device, comprising: 
gate layers (20, para 12) vertically stacked on a substrate (52, para 31) and spaced apart from each other;
interlayer insulating layers (18, para 12) alternately stacked with the gate layers on the substrate; and 
channel structures (48+42+43+45) with channel holes (50, para 29), respectively, penetrating the gate layers and extending perpendicularly to the substrate, each channel structure including first dielectric layers (42), first electric charge storage layers (43), a second dielectric layer (45), and 
a channel layer (48, para 27) stacked sequentially from side surfaces of the gate layers in a respective channel hole, 
wherein the first dielectric layers and the first electric charge storage layers are separated from each other between the gate layers that are vertically adjacent to each other (as shown above), 
wherein the first dielectric layers (42) are on the side surfaces of the gate layers (20), such that the first dielectric layers do not extend to side surfaces of the interlayer insulating layers, and the first dielectric layers have rounded surfaces protruding and curved toward the channel layer, respectively, and 
wherein the first electric charge storage layers (43) are on the rounded surfaces of the first dielectric layers.

Regarding claim 16, Goda shows (Fig. 1) wherein a first distance (shown above) from the side surfaces of the interlayer insulating layers (18) to a central axis of the channel hole is greater than a second distance (shown above) from side surfaces of the first dielectric layers (42) facing the first electric charge storage layer (44) to the central axis of the channel hole (50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda as applied to claim 1 above, further in view of US 2016/0351581 A1 (“Ahn”).

Regarding claim 13, Goda shows (Fig. 1) the substrate, a lower portion of the gate layers and the interlayer insulating layers, the channel layer.
Goda does not show further comprising at least one horizontal conductive layer, the at least one horizontal conductive layer extending horizontally on the substrate in a lower portion of the gate layers and the interlayer insulating layers, the at least one horizontal conductive layer directly contacting the channel layer.
Ahn shows (Fig. 3B) further comprising at least one horizontal conductive layer (CSL, para 59, conductive, para 35), the at least one horizontal conductive layer extending horizontally on the substrate (SUB) in a lower portion of the gate layers (CP, para 51) and the interlayer insulating layers (ILD1, para 51), the at least one horizontal conductive layer directly contacting the channel layer (CH, para 52).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ahn, with horizontal conductive layer, to the invention of Goda.
The motivation to do so is that the selection of an art recognized horizontal conductive layer is suitable for the intended use of Goda (MPEP §2144.07).  

Allowable Subject Matter
Claims 2,5,9-10,14,17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 22 is allowed.
Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least a portion of the first dielectric layers being in contact with the second dielectric layer” when taken in combination with all the remaining limitations of the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819